DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 07/14/2020.  Claims 2-21 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,728,153. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 2 Claims
‘153 Patent Rearranged Claim 2 Claims
A method comprising:
A method comprising:
routing traffic along a selected path from a source node of a wireless mesh network at least in part via a forwarding node comprising a wireless communication interface and a processing component;
via the processor, routing traffic at least in part via a wireless interface of a particular node of the mesh network, the routing traffic being in accordance with at least one of the first cost and the second cost; and wherein a last link of the first path is a wired link and a last link of the second path is a wireless link;
evaluating a current link of a candidate path according to a plurality of contexts comprising a wired last link context and a wireless last link context, wherein the candidate path comprises a last link of the candidate path thus far, the wired last link context corresponds to the last link being a wired link, the wireless last link context corresponds to the last link being a wireless link, and the evaluating comprises a programmable processor executing a plurality of programmed instructions; and wherein the selected path is selected according to a minimum cost of the plurality of contexts.
via a processor, evaluating a first cost associated with traversing a first path of links in a mesh network, the first path being associated with a source node of the mesh network and a destination node of the mesh network; via the processor, evaluating a second cost associated with traversing a second path of links in the mesh network, the second path being associated with the source node and the destination node; 
wherein the particular node comprises the processor; and further wherein the evaluating the first cost, the evaluating the second cost, and the routing traffic are at least in part performed via the processor fetching and executing instructions from a memory of the particular node.


Rationales:
From the above claim comparison, one can see that claim 2 of the instant application overlaps claim 2 of the ‘153 patent.  And in that claim 2 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘153 patent.  There are obvious variations between the claims depicted in the italic words and the bolded words as above emphasis.  The obvious variations appear to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so in drafting claims in a subsequent filed application from reading claims of a prior-filed application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclosed invention.  Nevertheless, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 3-9, the claims are deemed obvious over group claims 2-9 of the ‘153 patent for the same rationales applied to base claim 2 as discussed above.



Instant Application Claim 10 Claims
‘153 Patent Rearranged Claim 10 Claims
A computer readable non-transitory medium having a set of instructions stored therein which when executed by a processing element causes the processing element to perform operations comprising:
A computer readable non-transitory medium having a set of instructions stored therein which when executed by a processing element causes the processing element to perform operations comprising:
routing traffic along a selected path from a source node of a wireless mesh network at least in part via a forwarding node comprising a wireless communication interface;
routing traffic at least in part via a wireless interface of a particular node of the mesh network, the routing traffic being in accordance with at least one of the first cost and the second cost; and wherein a last link of the first path is a wired link and a last link of the second path is a wireless link;
evaluating a current link of a candidate path according to a plurality of contexts comprising a wired last link context and a wireless last link context, wherein the candidate path comprises a last link of the candidate path thus far, the wired last link context corresponds to the last link being a wired link, the wireless last link context corresponds to the last link being a wireless link; and wherein the selected path is selected according to a minimum cost of the plurality of contexts.
a first cost associated with traversing a first path of links in a mesh network, the first path being associated with a source node of the mesh network and a destination node of the mesh network; evaluating a second cost associated with traversing a second path of links in the mesh network, the second path being associated with the source node and the destination node.


Rationales:
First, it is noted that claim 10 of the instant application appears to call for an implementation of method steps of method claim 2 into a set for instructions stored thereon a computer readable non-transitory medium.  It is therefore deemed obvious for over claim 1 of the ‘153 patent for the same rationales applied to method claim 1 as discussed above.  Second, from the above claim comparison, one can see that claim 10 of the instant application overlaps claim 10 of the ‘153 patent.  And in that claim 10 of the instant application claims variously and essentially the same limitations as those in claim 10 of the ‘153 patent.  There is obvious variation between the claims depicted in the bolded words as above emphasis.  The obvious variation appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so in drafting claims in a subsequent filed application from reading claims of a prior-filed application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclosed invention.  Nevertheless, there is no apparent reason why applicant was prevented from presenting claims 
As per claims 11-16, the claims are deemed obvious over group claims 11-17 of the ‘153 patent for the same rationales applied to base claim 10 as discussed above.

Instant Application Claim 17 Claims
‘153 Patent Rearranged Claim 18 Claims
A system comprising:
A system comprising:
means for routing traffic along a selected path from a source node of a wireless mesh network at least in part via a forwarding node comprising a wireless communication interface;
means for routing traffic at least in part via a wireless interface of a particular node of the mesh network, the routing traffic being in accordance with at least one of the first cost and the second cost; and
means for evaluating a current link of a candidate path according to a plurality of contexts comprising a wired last link context and a wireless last link context, wherein the candidate path comprises a last link of the candidate path thus far, the wired last link context corresponds to the last link being a wired link, the wireless last link context corresponds to the last link being a wireless link; and wherein the selected path is selected according to a minimum cost of the plurality of contexts.
a first cost associated with traversing a first path of links in a mesh network, the first path being associated with a source node of the mesh network and a destination node of the mesh network; means for evaluating a second cost associated with traversing a second path of links in the mesh network, the second path being associated with the source node and the destination node, wherein a last link of the first path is a wired link and a last link of the second path is a wireless link.


From the above claim comparison, one can see that claim 17 of the instant application overlaps claim 18 of the ‘153 patent.  And in that claim 17 of the instant application claims variously and essentially the same limitations as those in claim 18 of the ‘153 patent.  There is obvious variation between the claims depicted in the bolded words as above emphasis.  The obvious variation appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so in drafting claims in a subsequent filed application from reading claims of a prior-filed application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclosed invention.  Nevertheless, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 18-21, the claims are deemed obvious over group claims 19-20 of the ‘153 patent for the same rationales applied to base claim 17 as discussed above.

Allowable Subject Matter
It is noted that claims 2-21 of the instant application claim variously and essentially the same limitations as those in claims 1-20 of the ‘153 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srikrishna et al. (US 6,965,575). 
Klemba et al. (US 7,305,459).
Handforth et al. (US 7,366,120).
Rahman et al. (US 7,653,011).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.